Title: To George Washington from William Heath, 24 August 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Peeks-kill Augst 24th 1781
                        
                        I am honored with another of your Letters of this date, have ordered one Travelling Forge from each Division
                            of this army, (Three in the Whole) with the Horses, drivers, and one workman to each Forge, to be immediately detached and
                            sent to Kings ferry, there to take the orders of the Adjutant General. I have the honor to be with the greatest respect
                            your Excellencies most Obedient Servant
                        
                            W. Heath
                        
                    